Title: From Abigail Smith Adams to Thomas Baker Johnson, 20 February 1817
From: Adams, Abigail Smith
To: Johnson, Thomas Baker


				
					dear Sir
					Quincy Febry 20th 1817
				
				Having just closd a Letter to your Sister Buchannan my next is due to you. I am in arrears for a Letter dated in july, as well as for your last favour of December the Eleventh.In reply to your queries respecting mr Adams being designd for the office of Secretary of State, I must confess that I have not any better authority for it than you have, which is the News papers. the Southern papers first announc’d it since which it has been repeated, and circulated through all the papers, with as much confidence, as tho the writers were in the cabinet. mr Munroe will form his own Cabinet, when he is proclaimed himself president; before that, he had no Authority to do so. Such a measure may have been thought of, and thrown out, to feel the public pulse. I should rejoice in any measure, which may honorably call him Home, that I may behold him and his Family, before I go hence—That he has been well received in England we have ample testimony, and his respectable Character has supported the Reputation of his Country, altho that Country has ill Supported him. Rich and populous as this Country is, it degrades itself by a narrow contracted Spirit, where liberality would do most honour to it, and where the best talents of the Nation are most wanted.—what a figure do the debates in Congress make upon the paltry compensation Bill as it is calld? it has consumed more than half the Session and ends where it began, by Taking the money, & leaving to the next Congress to do better or worse, if they can. there are some independent members who have shown a spirit which does them honour—I do not think a popular Clamour ought to be considerd as the voice of the people, and our Wise Men in the Legislature must Step out of the Line of their duty to meddle with what did not belong to them—This State has degraded itself in more instances than, one or two. I mourn over its faded Glory—I have a Letter from your Sister dated in Novbr the 11th, in which she mentions the portraits designd for you, to be finishd, and good Likenesses—that they would be exhibeted in Philadelphia—I hope she will Send you her poetic effusion upon the occasion. if She does not, you must write to me for it.I am rejoiced to find that after much patient, and Laborious Struggle, you have the prospect of bettering your circumstances, and that you have invited your Sister Buchanna to come to you. She is an amiable woman, and will I think contribute largely to your happiness, as you have not seen proper, to take to yourself a wife from prudential motives I have no doubt; for so good a Son, and so amiable a Brother, must have possesst a Heart calculated for connubial happinesswhen you See Mrs Horsmen present my Regards to her, and say that I most sincerely rejoice with her in the restoration of her son to the use of his Limbs—I have promised a young officer Letters, to you, if, as he has expected, he should receive orders for the orlean station. He is very amiable, and engaged to my Grandaughter Susan B Adams—whom you must remember when at Washington—it is the intention of mr Adams to send George home to finish his Education at Harvard University, but Georges health has been but feeble, since he has been abroad: his growth was so rapid that he outgrew his strength—John is a short thick little fellow, has much better Health and is like to make a good Soldier Scholar.—From your Sister Smith, I hear very seldom—her situation is not Such as we could wish—I know not how the estate will turn out when Setled. It was unfortunate that mr Tustis Smith died without a will; as it Will now go very different from his intention—The President desires to be rememberd to you he is in the enjoyment of as much health, as at his advanced Age can be expected.To hear from you will contribute at all times to give pleasure to your Friend
				
					A Adams
				
				
			